McLean, J.:
It does not appear, that the dances and entertainments in the Epiphany School, are not for educational purposes, or incidental thereto. The distance between the school and the place occupied for the traffic in liquors, measured according to the requirements of the statute, is within the inhibition of the *391statute. The statement of the applicant, that the premises have been continuously occupied for traffic in liquors since 1888, and longer, was untrue; for, while brief interruption, such as for domestic bereavement, might be disregarded, premises (whatever their contents) which have been closed for over a twelvemonth, while the owner is looking for a new purchaser, can not be said to be occupied for the traffic in liquors, within the purview of the act.
Motion granted.